Citation Nr: 0516832	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected soft tissue sarcoma, status post primary excision 
and closure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1966, and from December 1966 to December 1984.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The veteran underwent a soft-tissue sarcoma excision and 
closure in January 1983, and currently has an asymptomatic 
postoperative scar.

2.  Since the veteran's 1983 surgery, there has been no local 
recurrence or metastasis of the soft-tissue sarcoma, and the 
veteran does not have any residual impairment of function.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 
service-connected soft tissue sarcoma, status post primary 
excision and closure, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 5329 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in February 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and has not stated 
that he was ever treated by a VA facility.  The veteran has 
provided a private medical opinion letter.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for a VA examination, and one was accorded him in 
March 2003.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran's service medical records reveal that a soft-
tissue sarcoma was discovered on the veteran's left chest 
wall in December 1982, determined to be psuedosarcomatous 
nodular fasciitis, and excised during surgery in January 
1983.  A February 1983 laboratory test report gave a 
diagnosis of connective tissue tumor, myxolipoma, and stated 
that low-grade malignancy could not be completely ruled out.  
Subsequent laboratory tests in March 1983 showed the sarcoma 
was actually nodular fasciitis, a benign reactive lesion 
usually cured by a simple excision, rather than a malignant 
fibrous histiocytoma.  A routine physical examination in 
August 1983, and the veteran's October 1984 examination upon 
retirement from active military service, noted the incidence 
of the sarcoma, but all other pertinent findings for both 
examinations were normal.  

Subsequent to service, a VA joints examination was conducted 
in March 2003.  The veteran's medical history and service 
medical records were reviewed.  The veteran reported that he 
did not have any flare-ups or current symptoms related to the 
January 1983 sarcoma excision, and denied experiencing 
weakness, numbness, tingling, or a cosmetic defect other than 
the well-healed surgical scar.  He also stated that he had 
not undergone chemotherapy or radiation regarding the 
sarcoma, nor had there been a recurrence since the original 
surgery.  Physical examination revealed a 6-centimeter scar 
that was soft, flat, nonadherent, nontender, and 
nondisfiguring, with no bone, joint, nerve, or tendon damage, 
or adhesions to or loss of the underlying tissue.  There was 
also no loss of muscle or joint function, with good 
diaphragmatic excision bilaterally, and intact respiratory 
muscles.  The diagnosis was soft tissue sarcoma, status post 
primary excision and closure, on the left anterior hemithorax 
low-grade malignant connective tissue neoplasm.  X-rays 
conducted revealed a normal chest, and the heart and lungs 
were unremarkable.

An April 2004 letter from the veteran's private physician 
stated concerns that different pathology reports from the 
veteran's past medical records gave two different diagnoses 
of the veteran's soft tissue sarcoma.  He stated that he did 
"not believe it can be said with 100% certainty that this 
gentleman will not have further problems in the future," and 
that the possibility of a future recurrence, as well as the 
accompanying physical and mental strain on the veteran, 
merited a compensable evaluation of the post-operative scar, 
especially in light of the continuing studies of the long-
term effects of Agent Orange.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  Pertinent regulations do not 
require that all cases show all findings specified by the 
VA's Schedule for Rating Disabilities, but that findings 
sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held  that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

The veteran's service-connected soft-tissue sarcoma, status 
post primary excision and closure, is currently assigned a 
noncompensable evaluation under the provisions of 38 C.F.R. § 
4.118, Diagnostic Code 5329, which addresses residual 
impairment of function that exists when, more than six months 
after soft-tissue sarcoma removal surgery has occurred, there 
is no local recurrence or metastasis.  Ratings are assigned 
based on the severity of the functional impairment 
experienced. 

The veteran seeks a compensable rating for his service-
connected soft-tissue sarcoma, status post primary excision 
and closure.  His private physician has argued that the 
potential recurrence of the original condition that caused 
the soft tissue sarcoma represents a situation that has both 
physical and mental impact on the veteran, for which he 
should be compensated.  However, in the veteran's case, the 
evidence of record shows that the veteran's postoperative 
scar is asymptomatic.  The veteran has not experienced any 
recurrence of the sarcoma, no weakness, numbness, tingling, 
or other flareup.  More critically, the VA examiner found no 
functional impairment, in that there was no bone, joint, 
nerve, or tendon damage, or adhesions to or loss of the 
underlying tissue.  

Further, although the Board recognizes the private 
physician's assertion that the veteran's soft-tissue sarcoma 
might recur, VA cannot compensate a claimant for the 
possibility of a future disability, only the level of 
disability that currently exists.  If, in the future, the 
veteran were to experience a recurrence of his service-
connected soft-tissue sarcoma, he could reapply for a 
compensable evaluation at that time.  

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for soft-
tissue sarcoma, status post primary excision and closure, as 
of the date of receipt of the veteran's claim, January 29, 
2003.  See 38 C.F.R. § 3.400 (2004).  After review of the 
evidence, there is no medical evidence of record that would 
support a compensable rating at any time subsequent this 
date.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, an initial compensable rating for service-
connected soft tissue sarcoma, status post primary excision 
and closure, is not warranted.  In reaching this decision, 
the Board considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for service-
connected soft tissue sarcoma, status post primary excision 
and closure, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


